DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bell et al. (US 20140225888 A1) hereinafter referred to as Bell.

Regarding claim 1, Bell discloses a computer-implemented method for generating a scaled reconstruction for a consumer product (Bell, Abstract), using a computer system, the method comprising: 
receiving digital input comprising a calibration target (Bell, [0012] the three-dimensional model is the calibration target. Garments are being adjusted through a virtual try-on on the three dimensional model) and an object; (Bell, [0050] and [0051])

positioning the calibration target in the three-dimensional coordinate system; (Bell, [0130] and [0131], fig.3, fig.4 and fig.14)
based on the digital input, aligning the object to the calibration target in the three-dimensional coordinate system; (Bell, [0129] and fig.16 garment is being positioned around the 3D model) and 
generating a scaled reconstruction of the object based on the alignment of the object to the calibration target in the three-dimensional coordinate system. (Bell, [0135])Regarding claims 9 and 17, they essentially recites the same limitations as claim 1. Therefore, the rejection of claim 1 in applied to claims 9 (Bell, system) and 17 (Bell, [0145] storage medium).

Regarding claims 2, 10 and 18. The method of claim 1, further comprising: determining three-dimensional measurements of the calibration target in the three-dimensional coordinate system; (Bell, [0130] maps 3D model in cylindrical coordinates) and further generating the scaled reconstruction of the object based on the three-dimensional measurements of the calibration target. (Bell, fig.16-22)

Regarding claims 3, 11 and 19. The method of claim 1, wherein the calibration target is comprised of a parameterized three-dimensional reconstruction. (Bell, [0129]-[0131] conversion of coordinate implies parametrization)

Regarding claims 4 and 12. The method of claim 1, further comprising: receiving a three-dimensional reconstruction of the object; (Bell, [0129]) aligning the calibration target to the three-dimensional reconstruction of the object; (Bell, [0129]) and generating the scaled reconstruction based on the alignment of the calibration target to the three-dimensional reconstruction of the object. (Bell, fig.16-22)

Regarding claims 5 and 13. The method of claim 4, further comprising: generating the three-dimensional reconstruction of the object. (Bell, fig.16-22)

Regarding claims 6 and 14. The method of claim 1, further comprising: determining, from the digital input, an image including the calibration target and the object; (Bell, [0012], [0050]) determining, from the image, a three-dimensional location of the calibration target and a three-dimensional location of the object; (Bell, [0131] coordinate provides location information) and positioning the calibration target in the three-dimensional coordinate system and positioning the object in the three-dimensional coordinate system, based on the three-dimensional location of the calibration target and the three-dimensional location of the object. (Bell, [0129])

Regarding claims 7 and 15. The method of claim 1, further comprising: determining a scaling measurement based on aligning the object to the calibration target in the three-dimensional coordinate system; (Bell, [0047], [0050]) and generating the scaled reconstruction of the object based on the scaling measurement. (Bell, [0057])


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is as follows:
US 6072496 A;US 6310627 B1;US 20020070926 A1;US 20030123026 A1;US 20040037459 A1;US 20040218784 A1;US 20050249382 A1;US 20080089611 A1;US 20080228434 A1;US 20090122058 A1;US 20090222127 A1;US 20100061622 A1;US 20110010122 A1;US 20120081365 A1;US 20120183204 A1;US 20120327124 A1;US 20130229482 A1;US 20130314413 A1;US 20130321412 A1;US 20130329957 A1;US 20140002349 A1;US 20140043328 A1;US 20140118339 A1;US 20140176530 A1;US 20140225888 A1;US 20140267681 A1;US 20140340374 A1;US 8908928 B1;US 20150029180 A1;US 20150055085 A1;US 20150138330 A1;US 20150185027 A1;US 20150235416 A1;US 20150371443 A1;US 20160078663 A1;US 20160088284 A1;US 20160117749 A1;US 20160140713 A1;US 20160189431 A1;US 20160247017 A1;US 20160261851 A1;US 20160320476 A1;US 20160379419 A1;US 20170016862 A1;US 20170032537 A1;US 20170085860 A1;US 20170098305 A1;US 20170098125 A1;US 20170105619 A1;US 20170140574 A1;US 20170161956 A1;US 20170221226 A1;US 20170294009 A1;


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN MUSHAMBO whose telephone number is (571)270-3390.  The examiner can normally be reached on Monday-Friday (8:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTIN MUSHAMBO/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        09/11/2021